DETAILED ACTION


1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Claims 2 -12 are pending.

3. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 08/17/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 05/20/2022.

4.  Priority.

      Upon reconsideration of applicant’s Remarks, filed 08/17/2022, 
      the effective filing date of the instant claims appears to previous the priority application USSN 61/254,221, filed 10/23/2009, and Sweden 0950228-7, filed 04/08/2009,
     as they relate to the recitation so Crohn’s disease, colitis and ulcerative colitis

5.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 2-12 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    Applicant’s arguments, filed 08/17/2022, have been fully considered but have not been found convincing essentially for the reason of record / herein.

    Applicant argues the following.
 
     The specification as filed discloses the usage of polyclonal rabbit anti-human BSSL antibodies binding to an epitope present in the N-terminal part of human BSSL. See, page 32, lines 6-26 of Example 1; page 37, lines 9-14 of Example 2; and Paragraph spanning on pages 40 and 41 of Example 5 in the specification as filed. 
     The specification as filed characterizes the antibodies to be used in the present invention. 
See, from page 21, line 23 to page 22, line 26 in the specification as filed. The specification as filed further includes detailed description of the production of antibodies that can be used in the present invention (See, from page 22, line 28 to page 24, line 30 in the specification as filed) such as using HuMAb Mouse® (See, page 23, lines 24-32 in the specification as filed), KM Mouse® (See, page 24, lines 1-5 in the specification as filed), Xenomouse (See, page 24, lines 7-18 in the specification as filed), phage display methods (See, page 24, lines 20-25 in the specification as filed), or SCID mice (See, page 24, lines 27-30 in the specification as filed). 
     Further, antibodies binding to an epitope present in the N-terminal part of human BSSL were well known to a person having ordinary skill in the prior to the filing date of the present application as exemplified by the following references: 
Blackberg et al., The bile salt-stimulated lipase in human milk is an evolutionary newcomer derived from a non-milk protein, FEBS Letters (1980) 112(1): 51-54 submitted in the Information Disclosure Statement filed herewith, which discloses antiserum prepared towards purified human BSSL (See, Fig. 4). 
      Hansson et al., Recombinant Human Milk Bile Salt-stimulated Lipase, The Journal of Biological Chemistry (1993), 268(35): 26692-26698 54 submitted in the Information Disclosure Statement filed May 29, 2020, which discloses the usage of polyclonal antiserum raised in rabbit against purified milk BSSL (See, page 26693, right column, Preparation of Immunosorbent). 
Spilburg et al., Identification of Species Specific Regulatory Site in Human Pancreatic Cholesterol Esterase, Biochemistry (1995), 34: 15532-15538 54 submitted in the Information Disclosure Statement filed herewith, which discloses the usage of anti-human BSSL antibodies, which have been raised in rabbits (See, page 15533, left column, Western Blotting). These anti- human BSSL antibodies bind to the N-terminal part (aa 1-445) of human BSSL (Figures 3-4). 
       Bruneau et al., Association of bile-salt-dependent lipase with membranes of human pancreatic microsomes, Eur. J. Biochem. (1995) 233: 209-218 54 submitted in the Information Disclosure Statement filed herewith, which discloses polyclonal antibody pAb L64 raised against pure human secretory BSDL (See, page 210, left column, Antibodies). This polyclonal pAb L64 antibody has also been disclosed in Comte et al., Detection of bile salt-dependent lipase, a 110 kDa pancreatic protein, in urines of healthy subjects, Kidney International (2006), 69: 1048-1055, see page 1053, right column, Immunohistochemistry submitted herewith as Information Disclosure Statement. 
     Poorkhalkali et al., Bile salt-stimulated lipase (BSSL) distribution in rat, mouse and transgenic mouse expressing human BSSL, Histochem Cell Biol (1998) 110: 367-376 54 submitted in the Information Disclosure Statement filed herewith, which discloses the usage of five different anti-human BSSL antibodies (See, page 369, right column, Antibodies and immunohistochemistry). Antibodies 2 and 3 are directed against the N-terminal part of human BSSL, antibodies 1 and 5 are directed against the full-length protein and antibody 4 is directed against the C-terminal part of BSSL. 
    V6rine et al., Immunodetection and molecular cloning of a bile-salt-dependent lipase isoform in HepG2 cells, Biochem J. (1999), 342: 179-187 submitted in the Information Disclosure Statement filed herewith, which discloses polyclonal antibodies raised against an N-terminal domain of humans BSDL (See, page 180, right column, Antibodies). 
Panicot-Dubois et al., Monoclonal Antibody 16D10 to the C-Terminal Domain of the Feto- Acinar Pancreatic Protein Binds to Membrane of Human Pancreatic Tumoral SOJ-6 Cells and Inhibits the Growth of Tumor Xenografts, Neoplasia (2004) 6(6): 713-724 submitted in the Information Disclosure Statement filed herewith, which discloses polyclonal antibodies pAbAntipeptide having specificity for the N-terminal domain of human BSDL (See, Table 1). 
     Thus, Applicant respectfully submits that the antibodies binding to an epitope present in the N-terminal part of human BSSL corresponding to amino acids 1 to 500 in SEQ ID NO: 2 were well known in the field and at the time of filing of the present application such antibodies are capable of inhibiting, when bound to human BSSL, leukocyte migration since it is supported by the description in the specification. 

     Examiner’s rebuttal essentially relies upon the rejection under written description of record / herein.

     The claims are drawn antibodies that bind to an epitope present in the N-terminal part of human BSSL, wherein such specificities, structure and functions of anti-BSSL antibodies bind epitopes corresponding to amino acid numbers 328 to 341 in human BSSL, bind to an epitope present in the N-terminal part of human BSSL corresponding to amino acids 1 to 500 in SEQ ID NO: 2, antibody inhibits, when bound to human BSSL, leukocyte migration and inhibition of leukocyte migration treats ulcerative colitis or Crohn’s disease in the subject, as well antibodies that inhibit binding of BSSL to CXCR4 and blocking CXCR4 binding to SDG-1 and SCF-1 induced leukocyte migration, 
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-BSSL antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
      One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
   
     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the instant specification does disclose how to make anti-BSSL antibody and certain specific anti-BSSL antibodies, 
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-BSSL antibodies having the claimed specificity, structural and functional attributes and methods of inhibiting / treating broadly encompassed by the claimed invention. 



     Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed conformational “epitope(s)” (e.g., see claims 26-28, 34, 36)  and specificity, structural and functional properties (e.g., 26-31, 33-40) that would identify the claimed epitope(s) encompassed by the claimed antibody specificity and functional attributes.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.

     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the structural characteristics of the claimed anti-BSSL antibodies.  

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed epitope(s), specificity, structural and functional attributes of the claimed anti-BSSL antibodies.  

     Applicant was not in possession of the claimed genus of “epitopes”, specificities, structural and functional antibodies in the absence of providing sufficient structural characteristics of the genus of such anti-BSSL antibodies coupled with a known or disclosed correlation between specificity, function and structure in the claims.  

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-BSSL antibodies that retain the appropriate specificity, structural and functional attributes claimed.  
    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  
     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-BSSL antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
 
    In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-BSSL antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-BSSL antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 




     Therefore, there is insufficient written description for genus of anti-BSSL antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-anti-BSSL antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

    Applicant’s arguments have not been found persuasive.

6.  Claims 2-12 stand rejected under 35 U.S.C. § 102(a)(b)(e) as anticipated by Cresence et al. (WO 2008/148884) (1449; #7) (see entire document), 
     as further evidenced by page 2, paragraph 1 of the instant specification which acknowledges that BSSL was also known as bile salt-dependent lipase (BSDL) at the time the invention was made essentially for the reasons of record / herein. 

     Applicant’s arguments, filed 08/17/2022, have been fully considered but have not been found convincing for the reasons of record / herein.

    Applicant argues the following.

     A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). 

     Applicant respectfully submits that Crescence neither teaches nor suggests "in absence of another immunosuppressive agent" recited in presently pending claims 2 and 7. In the claimed invention, an antibody that binds specifically to human bile salt-stimulated lipase (BSSL) is used in absence of another immunosuppressive agent.
 
     Crescence discloses the use of anti-BSDL antibodies in treatment of pancreatic cancer (See, page 4, lines 8-10). In more detail, Crescence states that the binding of anti-B SDL antibodies to B SDL-expressing tumor cells induces apoptosis and/or arrests growth of the tumor cells (See, page 4, lines 25-26; and page 48, lines 18-19). Crescence also mentions that since the anti-BSDL antibodies induce apoptosis or inhibit cell proliferation directly on the BSDL expressing cells rather than depending mainly on an immune mediated mechanism, it is expected that the anti- BSDL antibodies can be used in conjunction with agents that have been reported to have a negative or inhibitory effect on the immune system (See, page 48, lines 18-22). Thus, the anti-BSDL antibodies can be used to treat pancreatic cancer patients that in addition are immunocompromised or are taking immunosuppressive drugs (See, page 48, lines 30-34). This means that the anti- BSDL antibodies can be administered to treat pancreatic cancer in a patient that is undergoing treatment of immune disorders, such as psoriasis, RA or Crohn's disease (See, page 48, line 33- 34). In such patients, anti-BSDL antibodies are administered in addition to immunosuppressive drugs, such as cylosporins, azathioprines or corticosteroids (See, page 48, lines 30-33).
 
     In contrast to applicant’s arguments, Crescence clearly teach administering anti-BSDL antibodies / anti-BSSL antibodies treat Crohn’s disease, 





     Accordingly, Crescence merely discloses that patients suffering fr
om pancreatic cancer and an immune disorder, such as Crohn's disease, can be administered the anti-BSDL antibodies in addition to immunosuppressive drugs. The anti-BSDL antibodies then induce apoptosis or inhibit cell proliferation on the BSDL-expressing tumor cells, whereas the immunosuppressive drug suppresses the immune disorder, such as Crohn's disease. 
      Applicant respectfully submits that Crescence neither teaches nor suggests "an antibody that binds specifically to human bile salt-stimulated lipase (BSSL) is used in absence of another immunosuppressive agent", and therefore Crescence fails to teach all the limitations of presently pending Claims 2 and 7. Moreover, no one having ordinary skill in the art would have had any basis to develop such limitation of presently pending Claims 2 and 7 in view of Crescence. Therefore, Claims 2 and 7 are not anticipated and patentable over Crescence. 
      The remaining rejected claims incorporate all the features of Claim 2 or 7 through their dependencies. Therefore, the dependent claims are also patentable over the prior art for at least the same reasons that Claims 2 and 7 are patentable as well as for their own patentable features. For all of the foregoing reasons, withdrawal of the rejections under 35 U.S.C. § 102(a), and allowance of the presently pending claims are respectfully requested. 
 
          Examiner’s rebuttal essentially relies upon the rejection under written description of record / herein.

     Crescence et al. teach that antigen-binding compounds such as antibodies (e.g., see
Producing monoclonal antibodies specific for BSDL or FAPP Polypeptides and Producing antibodies suitable for use in humans, Structural properties of recombinant 16D10 antibodies on pages 25-42 and claims) that bind bile salt-dependent lipase (BSDL), including multiple and cross-reacting epitopes in addition to the anti-16D10 specificity, can be useful in the treatment of a disorder such as an autoimmune disorders such as rheumatoid arthritis, Crohn’s disease (e.g., see pages 46-47, overlapping paragraph; page 48, paragraph 3) (see entire document, including Summary of the Invention, Detailed Description of the Invention, Examples and Claims).

    Bile salt-dependent lipase (BSDL) corresponds to BSSL, as evidenced by page 2, paragraph 1 of the instant specification as follows: 
     the bile salt-stimulated lipase (BSSL) also designated carboxyl ester lipase (CEL) or bile
salt-dependent lipase (BSDL) is a lipolytic enzyme expressed in the exocrine pancreas and
secreted into the intestinal lumen in all species so far investigated. 

     Given the specificities, structure and functions of anti-BSSL antibodies taught by the prior art would bind epitopes corresponding to amino acid numbers 328 to 341 in human BSSL, binds to an epitope present in the N-terminal part of human BSSL corresponding to amino acids 1 to 500 in SEQ ID NO: 2, antibody inhibits, when bound to human BSSL, leukocyte migration and inhibit of leukocyte migration treats ulcerative colitis or Crohn’s disease in the subject, as well antibodies that inhibit binding of BSSL to CXCR4 and blocking CXCR4 binding to SDG-1 and SCF-1 induced leukocyte migration; 
     there is a basis in fact and/or technical reason to reasonably support the determination that the claimed characteristics / limitations are inherent and/or necessary flows from the teachings of the applied prior art

      It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

      Applicant’s arguments are not found persuasive. 
7.  No claim allowed.
     
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action n is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 4, 2022